DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 December 2020 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Tai et al., US 2002/0055572 (“Tai”)(previously cited).
Regarding claims 1, 2,  and 7, Tai discloses an ethylene-vinyl alcohol (EVOH) composition comprising an EVOH resin, 1 to 5,000 ppm of a transition metal salt, and 20 to 500 ppm of a phosphorous compound [abstract, 0009, 0060, 0092].  The transition metal salt may be a salt of iron (i.e. an iron compound) [0019, 0093] and the phosphorous compound may be phosphoric acid [0061]. The iron salt and phosphoric acid of the composition respectively read on the claimed iron compound and phosphoric acid compound.  The ranges of amounts of the iron salt and phosphoric acid taught by Tai overlap or encompass, and therefore render obvious, the proportions recited in claims 1 and 7 (see MPEP 2144.05).

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Andersson et al., US 2006/0233980 (“Andersson”)(previously cited) and Tai.
Regarding claims 1, 2, and 7, Andersson discloses a multilayer food packaging laminate useful for producing retortable containers [abstract, 0012, 0019-0024].  The laminate comprises (in order) a core layer (21), an aluminum foil layer (24), and an additional gas barrier layer (25) [0021-0024, Fig. 2]. The additional gas barrier layer may be formed from an EVOH resin [0024].  
Andersson is silent regarding the laminate comprising an EVOH composition comprising an iron compound and a phosphoric acid compound.  
Tai discloses an EVOH composition that exhibits good barrier properties against oxygen and carbon dioxide, good flavor barrier properties, improved delamination resistance and oxygen scavenging [abstract, 0002].  The EVOH composition is suitable for producing multilayer food packaging laminates [0034, 0014, 0115, 0121, 0132, 0152]. The EVOH composition comprises an EVOH resin, 1 to 5,000 ppm of a transition metal salt, and 20 to 500 ppm of a phosphorous compound [abstract, 0009, 0060, 0092].  The transition metal salt may be a salt of iron (i.e. an iron compound) [0019, 0093] and the phosphorous compound may be phosphoric acid [0061]. 
Andersson and Tai are both directed towards food packaging laminates comprising an EVOH resin.  It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have modified the laminate of Andersson by forming the additional barrier layer (25) from the EVOH composition taught by Tai in order to take advantage of the composition’s good barrier properties against oxygen and carbon dioxide, good flavor barrier properties, improved  taught by Tai overlap or encompass, and therefore render obvious, the proportions recited in claims 1 and 7 (see MPEP 2144.05).
Regarding claims 3, 5, and 6, the laminate of modified Andersson would have comprised an aluminum foil layer which would read on have the claimed layer comprising metal as a main component. The additional gas barrier layer comprising the EVOH resin, phosphoric acid compound and iron compound would have been directly applied to the aluminum foil layer and therefore would have met the limitations of claims 5 and 6.
Regarding claim 4, Andersson teaches forming a retortable packaging container from the laminate [0029, 0039] which reads on the hot-water sterilizable package.  The Examiner notes that retort sterilization involves a process in which an article, such as a container, is exposed to steam (i.e. hot water).  This is evidenced by Andersson which teaches retorting with hot steam [0006].

Response to Arguments
Applicant's arguments filed 17 December 2020 have been fully considered but they are not persuasive. 
On page 5 of the remarks Applicant asserts that Tai does not and cannot reasonably be characterized as teaching the effect associated with the claimed invention. However, as is set forth in the rejection above, Tai reasonably teaches a 
On page 5 of the remarks Applicant notes that the objective of the composition disclosed by Tai is different from the objective of the instantly claimed invention.  However, MPEP 2144 IV establishes that it is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by Application. Therefore, while the objective of the composition disclosed by Tai differs from that of the claimed composition, the teachings of Tai (and Andersson in view of Tai) still render obvious the instantly claimed invention.  For this reason Applicant’s argument is not found persuasive.  
On page 6 of the remarks Applicant asserts that Tai teaches ranges of amounts of the metal compound and phosphoric acid which are broader than those claimed.  However, MPEP 2144.05 I establishes that in the case where the claimed ranges overlap or lie within disclosed prior art ranges a prima facie case of obviousness exists. While Applicant opines that the claimed ranges of amounts of iron compound and phosphoric acid compound are critical, there is no evidence of record which objectively demonstrates that the entire claimed ranges of amounts and ratios of iron compound and phosphoric acid compound contained therein are critical to achieving a specific result.  
Additionally, while the combination of Applicant’s specification and the declaration filed by Shintaro Usui under 37 C.F.R. §1.132 on 17 December 2020 
On page 6 of the remarks Applicant notes that none of the examples of Tai comprise an iron compound. However, as is set forth in MPEP 2123, a reference may be relied upon to for all that it would have reasonably suggested to one of ordinary skill in the art, including nonpreferred embodiments. Given that Tai specifically teaches iron salts as the metal compound of the disclosed composition it reasonably teaches or suggests the claimed composition. It is also noted that Applicant has not provided any objective evidence which demonstrates that there is any criticality associated the specific selection of iron compounds compared to other transition metal compounds such as the cobalt used in the examples of Tai. Additionally, Applicant has not provided any objective evidence which demonstrates that the claimed composition exhibits a degree of metal adhesion which is better than the example compositions of the closest prior art (see MPEP 716.02(b) III). For these reasons Applicant’s argument is not found persuasive.
On pages 5-10 of the remarks and pages 1-4 of the Usui declaration Applicant asserts that the functional effects of the instantly claimed invention cannot have been expected from the teachings of the applied prior art.  However, regarding an assertion of an unexpected result, MPEP 716.02(d) establishes that whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.” In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In the instant case, it is noted that between Applicant’s specification and the Usui declaration, only two working example compositions and two comparative example composition as represented.  The scope of the instant claims on the other hand encompasses composition comprising any non-zero amount of EVOH resin wherein the EVOH resin comprises any non-zero amount of ethylene and/or vinyl alcohol monomers and has any non-zero degree of saponification. The instant claims further encompass compositions comprising any species of iron compound having any degree of solubility, any degree of charge, and with any degree of coordination. Moreover, the instant claims encompass a vast range of phosphoric acid/iron compound ratios. The instant claims also encompass compositions comprising a vast range of amounts of any number of additional components which may greatly affect the composition adhesion properties.  The scope of the data presented by Applicant is limited to two working examples and two comparative example compositions wherein the working example compositions consist of a single EVOH resin in combination with either 5 or 40 ppm of iron ions and 
On page 9 of the remarks Applicant asserts that the claimed EOVH resin composition provides the characteristic effect by the critical combination of the phosphoric acid compound at the specific amounts and the iron compound at the specific amounts.  However, Applicant has not provided any data which demonstrates that the asserted characteristic effect would not be achieved when the range of amounts of phosphoric acid and/or iron compound in an EVOH is greater than 100 ppm. As such, the data provided by Applicant cannot reasonably be relied upon to establish that there is criticality associated with the entire claimed range of amounts of either component. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE E SANDERSON whose telephone number is (571)270-1079.  The examiner can normally be reached on M-F: 8:30AM to 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on (571)272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/LEE E SANDERSON/Primary Examiner, Art Unit 1782